Exhibit 10.21
 
JMP GROUP INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
COMPANY PERFORMANCE
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
Grantee’s Name and Address:
               

 
You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the JMP Group Inc. Amended and Restated Equity
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Agreement (the “Agreement”) attached hereto, as follows.  Unless
otherwise provided herein, the terms in this Notice shall have the same meaning
as those defined in the Plan.
 
Award Number
         
Date of Award
 
February 8, 2012
     
Vesting Commencement Date
 
February 8, 2012
     
Total Number of Restricted Stock
Units Awarded (the “Units”)
         
Expiration Date
 
Third Certification Date (as defined herein)

 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service, and any limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”).
 
Two conditions must be met before the Units will vest.  The first condition will
be based on certification of the Company’s EPS, as set forth directly
below.  The second condition will be based on the Grantee’s Continuous Service
through December 31, 2014.
 
The Units will become eligible to vest on the date on which the Compensation
Committee of the Board of Directors (the “Compensation Committee) certifies the
EPS (as defined in this Notice) for the period from the Date of Award through
December 31, 2012 (“Year 1”) (the “First Certification Date”).  In the event
that the Units do not become eligible to vest on the First Certification Date,
the Units will become eligible to vest on the date on which the Compensation
Committee certifies the EPS for the period from January 1, 2013 through December
31, 2013 (“Year 2”) (the “Second Certification Date”).  In the event that the
Units have not become eligible to vest immediately following the Second
Certification Date, the Units will become eligible to vest on the date on which
the Compensation Committee certifies the EPS for the period from January 1, 2014
through December 31, 2014 (the “Third Certification Date”).  Each Certification
Date is anticipated to coincide with the filing of the Company’s Form 10-K with
respect to the preceding year; provided, however, that the Administrator in its
sole and absolute discretion may determine that any Certification Date shall
occur on a different date.
 
 
 

--------------------------------------------------------------------------------

 
 
If the Units become eligible to vest on one of the three above-mentioned
Certification Dates, vesting will occur on December 31, 2014 provided the
Grantee remains in Continuous Service as of that date.  Units may vest only once
and upon vesting, the Award is extinguished.
 
For purposes of this Notice, “EPS” means the earnings per share of JMP Group
Inc. common stock as reported in the Company’s annual audited financial
statements which, for clarity, shall be the net income attributable to JMP Group
Inc. per common share, diluted, excluding, in the Company’s sole and absolute
discretion:
 
 
(i)
expenses attributable to employee equity compensation;

 
(ii)
acquired loan sale gains at JMP Credit as adjusted for compensation accruals and
taxes;

 
(iii)
net amortization of liquidity discounts on asset backed securities and
intangible assets at JMP Credit;

 
(iv)
unrealized gains and losses from publicly traded corporate strategic
investments;

 
(v)
unrealized gains and losses from warrants, options or similar rights to acquire
securities received in connection with corporate finance engagements or other
services provided, as adjusted for compensation accruals; and

 
(vi)
any unusual or non-recurring charges in the Company's sole and absolute
discretion.

 
All such amounts shall be as determined in accordance with generally accepted
accounting principles (GAAP), or to the extent set forth as non-GAAP measures in
the Company’s earnings announcements or internal reports, in accord with such
methodologies and applied in the Company’s sole and absolute discretion to
determine the EPS for a particular year for purposes of the Award.
 
The extent to which the Units become eligible to vest will depend upon the EPS
in Year 1 (fiscal year 2012), Year 2 (fiscal year 2013) and Year 3 (fiscal year
2014) as follows.  EPS is measured per calendar/fiscal year and EPS amounts
revert to zero with respect to each year under this Award:
 
Year 1 EPS - $0.65;
Year 2 EPS - $0.70; and
Year 3 EPS - $0.75.


Notwithstanding the foregoing, no more than 100% of the Total Number of
Restricted Stock Units Awarded shall become vested.  For purposes of clarity,
the Grantee’s Continuous Service must remain in effect through December 31, 2014
for any Units to vest.
 
In the event of a Change in Control, one hundred percent (100%) of the Units
shall vest immediately prior to the effective date of such Change in Control so
long as the Grantee remains in Continuous Service at that time; provided for the
avoidance of doubt, however, that this provision shall apply to a Corporate
Transaction only if such transaction is a Change in Control.
 
 
2

--------------------------------------------------------------------------------

 
 
In the event of the Grantee’s change in status from Employee to Consultant or
Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with Section
409A of the Internal Revenue Code (the “Code”).
 
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.
 
Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, whether the decision to terminate Continuous Service is made to the
Company or the Grantee, excluding death or Permanent Disability (as defined in
this Notice).  In the event the Grantee terminates Continuous Service for any
reason, excluding death or Permanent Disability, any unvested Units held by the
Grantee immediately following such termination of the Grantee’s Continuous
Service shall be forfeited and deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of such reconveyed Units and
shall have all rights and interest in or related thereto without further action
by the Grantee.
 
Notwithstanding anything else written herein, in the event of the Grantee’s
death, any unvested Units held by the Grantee immediately prior to his or her
death shall continue to vest, if at all, in accordance with the Vesting Schedule
set forth above.
 
In the event of the Grantee’s termination of Continuous Service due to Permanent
Disability, any unvested Units held by the Grantee immediately following such
termination of Continuous Service shall continue to vest, if at all, in
accordance with the Vesting Schedule set forth above; provided, however, that
such vesting shall not be subject to the Grantee’s Continuous Service during the
period in which the Grantee’s Permanent Disability remains in
effect.  Notwithstanding the foregoing, if the Grantee’s Permanent Disability
ceases, any further vesting of the Units thereafter shall be subject to the
Grantee’s Continuous Service.  If the Grantee does not resume Continuous Service
immediately following cessation of his or her Permanent Disability (other than
due to death), then any unvested Units held by the Grantee immediately following
such cessation of Permanent Disability shall be forfeited and deemed reconveyed
to the Company and the Company shall thereafter be the legal and beneficial
owner of such reconveyed Units and shall have all rights and interest in or
related thereto without further action by the Grantee.  For purposes of this
Notice, “Permanent Disability” means any period during which the Grantee is
entitled to receive benefits under the Company’s long-term disability policy in
effect as of the termination of the Grantee’s Continuous Service as a result of
the carrier of such policy deeming the Grantee to be disabled (ignoring for
purposes of this Agreement any waiting period prior to the commencement of
benefit payments and any lump-sum settlement of any such policy liability to
make on-going benefit payments).
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
 

 
JMP GROUP INC.
   
a Delaware corporation
         
 
        By:
Raymond Jackson
    Title:
Chief Financial Officer
 

 
 
3

--------------------------------------------------------------------------------

 
 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED OR BEING
GRANTED THIS AWARD).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING
IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE,
AND WITH OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE
HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE
GRANTEE’S STATUS IS AT WILL.
 
Grantee Acknowledges and Agrees:
 
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.
 
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
 
The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
Employee Access website at www.employease.com or otherwise.  By signing below
(or by providing an electronic signature) and accepting the grant of the Award,
the Grantee: (i) consents to access electronic copies (instead of receiving
paper copies) of the Plan Documents via the Company’s Employee Access website t;
(ii) represents that the Grantee has access to the Company’s Employee Access
website or otherwise; (iii) acknowledges receipt of electronic copies, or that
the Grantee is already in possession of paper copies, of the Plan Documents; and
(iv) acknowledges that the Grantee is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 9 of the
Agreement.  The Grantee further agrees to the venue and jurisdiction selection
in accordance with Sections 7 and 10 of the Agreement.  The Grantee further
agrees to notify the Company upon any change in his or her residence address
indicated in this Notice.
 


Date:
         
Grantee’s Signature
               
Grantee’s Printed Name
               
Address
               
City, State & Zip

 
 
 

--------------------------------------------------------------------------------

 
 
Award Number:  ____
 
JMP GROUP INC.
AMENDED AND RESATED EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
 
1.             Issuance of Units.  JMP Group Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the JMP Group Inc. Amended and Restated Equity
Incentive Plan, as amended from time to time (the “Plan”), which is incorporated
herein by reference.  Unless otherwise provided herein, the terms in this
Agreement shall have the same meaning as those defined in the Plan.
 
2.             Conversion of Units and Issuance of Shares.
 
(a)           General.  Subject to Section 2(b) and (c), one share of Common
Stock shall be issuable for each Unit subject to the Award (the “Shares”) upon
vesting.  Immediately prior to the specified effective date of a Change in
Control (as defined in the Plan) and subject to Section 2(b) and (c), vesting
shall accelerate and one Share shall be issuable for each Unit subject to the
Award.  Within ten (10) business days thereafter, or as soon as administratively
feasible, the Company will transfer the appropriate number of Shares to the
Grantee after satisfaction of any required tax or other withholding
obligations.  Notwithstanding the foregoing, the relevant number of Shares shall
be issued no later than March 15th of the year following the calendar year in
which the Award vests.  Any fractional Unit remaining after the Award is fully
vested shall be discarded and shall not be converted into a fractional
Share.  Notwithstanding the foregoing, the Company may, in its sole discretion,
make a cash payment in lieu of the issuance of the Shares in an amount equal to
the value of one share of Common Stock multiplied by the number of then vested
Units subject to the Award.
 
(b)           Delay of Conversion.  The conversion of the Units into the Shares
under Section 2(a) above shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law.  If the conversion of the Units
into the Shares is delayed by the provisions of this Section 2(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law.  For purposes of
this Section 2(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Delay of Issuance of Shares.  The Company shall have the authority
to delay the issuance of any Shares under this Section 2 to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “specified employees” of certain
publicly-traded companies); in such event, any Shares to which the Grantee would
otherwise be entitled during the six (6) month period following the date of the
Grantee’s termination of Continuous Service will be issuable on the first
business day following the expiration of such six (6) month period..
 
3.             Transfer Restrictions and Right to Shares.  The Units may not be
transferred in any manner other than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Units in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  The terms of the
Units shall be binding upon the executors, administrators, heirs, successors and
transferees of the Grantee.  The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.
 
4.             Covenants.
 
(a)           Confidential Information.  The Grantee hereby acknowledges that
unauthorized disclosure of Confidential Information to third parties outside the
Company will cause the Company substantial, immediate and irreparable harm.  For
purposes of this Agreement, “Confidential Information” means non-public
information concerning the Company and its clients, including without
limitation, information concerning the Company’s and its clients’ businesses,
strategies, operations, financial affairs, organizational and personnel matters,
policies and procedures.  Confidential Information may have been or be provided
in written or electronic form or orally.  In consideration of this Award and in
consideration of, and as a condition to, continued access to Confidential
Information, and without prejudice to or limitation on any other confidentiality
obligations imposed by agreement or by law, the Grantee hereby undertakes to use
and protect Confidential Information in accordance with any restrictions placed
on its use or disclosure.  Without limiting the foregoing, except as authorized
by the Company or as required by Applicable Law, the Grantee may not disclose or
allow disclosure of any Confidential Information, or of any information derived
therefrom, in whatever form, to any person unless such person is a director,
officer, partner, employee, attorney or agent of the Company and, in the
Grantee’s reasonable good faith judgment, has a need to know the Confidential
Information or information derived therefrom in furtherance of the business of
the Company.  The Grantee may not take or use Confidential Information for his
or her own purposes, or purposes of third parties, either directly or
indirectly, including, without limitation, for the purpose of furthering current
or future employment outside the Company or for outside activities, personal
gain or profit.  The Company reserves the right to avail itself of all legal or
equitable remedies, including preliminary injunction and restraining order, to
prevent impermissible use of Confidential Information and/or to recover damages
incurred as a result of such use of Confidential Information.  The foregoing
obligations will survive, and remain binding and enforceable notwithstanding any
termination of the Grantee’s Continuous Service and any settlement of the
financial rights and obligations arising from the Grantee’s Continuous
Service.  Without limiting the foregoing, the existence of, and any information
concerning, any dispute between the Grantee and the Company shall constitute
Confidential Information except that the Grantee may disclose information
concerning such dispute to the arbitrator or other trier of fact who is
considering such dispute, or to the Grantee’s legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of the dispute).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Competitive Activities.  In consideration of this Award and to the
extent permitted by applicable law, Grantee hereby agrees that during the
Grantee’s Continuous Service and for a period of one year following his or her
termination of Continuous Service due to voluntary resignation from the Company,
he or she will not, without the prior written consent of the Executive Committee
of the Board (the “Executive Committee”), which consent may be withheld in its
sole and absolute discretion, (A) form, or acquire a five percent (5%) or
greater equity ownership, voting or profit participation interest in, any
Competitive Enterprise (as defined herein); or (B) associate (including, but not
limited to, association as an officer, employee, partner, director, consultant,
agent or advisor) with any Competitive Enterprise and in connection with such
association engage in, or directly or indirectly manage or supervise personnel
engaged in, any activity (x) which is similar or substantially related to any
activity in which the Grantee was engaged, in whole or in part, at the Company,
or (y) for which the Grantee had direct or indirect managerial or supervisory
responsibility at the Company.  For purposes of this Agreement, a “Competitive
Enterprise” is a business enterprise located within the United States that
engages in, or owns or controls a significant interest in any entity that
engages in, financial services activity that competes directly or indirectly
with the Company, including, without limitation, investment banking;
underwriting; placement agent activities; public or private finance; financial
advisory services; investment advice; merchant banking; asset or hedge fund
management; private equity or other public or private investment funds; real
estate investments, services or vehicles; securities research, brokerage, sales,
lending, custody, clearance, settlement or trading; or any similar activities or
provision of services or products (all of the foregoing for anyone other than
the Grantee and members of the Grantee’s family and in such case, the Grantee
shall provide full, complete and accurate disclosure to the Board upon its
request with respect to such activities (including, without limitation,
supporting trade data)).
 
(c)            Solicitation of Clients.  In consideration of this Award and to
the extent permitted by applicable law, Grantee hereby agrees that during the
Grantee's Continuous Service and for a period of one year following the
termination of his or her Continuous Service, Grantee will not, in any manner,
directly or indirectly, (A) Solicit a Client (each as defined herein) to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company, (B) interfere with or damage (or attempt to
interfere with or damages) any relationship between the Company and a Client or
(C) divert business opportunities away from the Company.  For purposes of this
Agreement, the term “Solicit” means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action and the term “Client” means any client or
prospective client of the Company to whom the Grantee provided services, or for
whom the Grantee transacted business, or from whom the Grantee solicited
business within one year prior to termination of the Grantee’s Continuous
Service with the Company.  This restriction is understood to be inherently
reasonable in its geography because it is limited to the places where said
Client(s) do business.  However, for any jurisdiction where an additional
geographic restriction is necessary to make this provision enforceable, it shall
be considered limited in its geographic scope to the lesser of (a) Grantee’s
assigned area of geographic responsibility if the Company assigned Grantee a
geographic territory, or (b) those states within the United States, and those
comparable political subdivisions of other countries, where the Company does
business or is actively planning to do business during Grantee’s employment and
where Grantee has involvement and contact with Clients of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Solicitation of Employees.  In consideration of this Award, the
Grantee hereby agrees that during the Grantee’s Continuous Service and for a
period of one year following the termination of his or her Continuous Service,
Grantee will not, in any manner, directly or indirectly, Solicit any person who
is an Employee to resign from the Company or to apply for or accept employment
with any Competitive Enterprise.
 
(e)           Garden Leave.  In consideration of this Award and to the extent
permitted by applicable law, the Grantee hereby agrees that during the Coverage
Period, the Executive Committee may, in its sole and absolute discretion,
continue Grantee’s employment, pay the Grantee’s base salary or draw, as
applicable, and require that the Grantee refrain from engaging in any other
employment or business activities until the Executive Committee determines the
Client relationships are transferred to the Company.  The Grantee may continue
to participate in any benefit plan for which he or she continues to be eligible,
subject to the payment of necessary premiums.  The Grantee will not receive or
participate in any incentive pay or bonus arrangements.  During the Coverage
Period, the Grantee will not be required to perform any duties for the
Company.  During the Coverage Period, the Company may, in its sole discretion,
deny or restrict the Grantee’s access to the Company’s clients, customers,
premises, Confidential Information and telephone and computer systems.  For
purposes of this Agreement, the term “Coverage Period” means, at the discretion
of the Executive Committee, either the 90-day period beginning on the date on
which notice of the Grantee’s termination of Continuous Service is delivered to
or by the Company or the 90-day period beginning on the date of termination of
the Grantee’s Continuous Service.  The Company may, in its sole discretion,
elect not to invoke, or to shorten, the duration of, the Coverage Period.  If
the Company elects to terminate the Coverage Period early, the Company will not
continue to pay, or provide benefits to, the Grantee.  In the event of any
breach of this provision by the Grantee, the Company will have no obligation to
continue providing compensation or benefits to Grantee.  Grantee acknowledges
that a breach of his or her obligations hereunder would cause irreparable damage
to the Company and monetary damages alone would be an insufficient remedy for
such a breach.  Therefore, the Company, in addition to any other rights or
remedies that it may have, will be entitled to a preliminary or temporary
injunctive order restraining Grantee from violating or continuing to violate
such obligations.  This Policy does not alter Grantee’s at-will employment
status with the Company.
 
(f)           Reasonable Scope.  Grantee acknowledges and agrees that the
covenants and agreements contained herein are reasonable and valid in
geographic, temporal and subject matter scope and in all other respects, and do
not impose limitations greater than are necessary to protect the trade secrets,
Confidential Information, client relationships, goodwill, and other legitimate
business interests of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Extended Duration of Covenants.  The duration of the
non-solicitation, non-competition and garden leave clauses set forth in
Paragraphs 4(b) – (e) shall be extended by the length of time of any litigation
relating to the enforcement of these clauses.
 
5.      Taxes.
 
(a)           Tax Liability.  The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award.  Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares issuable pursuant to the Award.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.  The Grantee does not have
discretion to direct the Company to withhold any amount in excess of the minimum
statutory tax withholding requirements, to make any such excess tax payments on
behalf of the Grantee, or to withhold or pay any amount in satisfaction of the
Grantee’s other tax liabilities.
 
(b)           Payment of Withholding Taxes.  Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.  Under no
circumstances will the Company be obligated to withhold any amount in excess of
the minimum Tax Withholding Obligation, or to withhold or pay any additional
amount in satisfaction of the Grantee’s other tax liabilities.
 
(i)           By Share Withholding.  The Grantee authorizes the Company to, upon
the exercise of its sole discretion, withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation.  The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.
 
(ii)           By Sale of Shares.  Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to, upon the exercise of Company’s
sole discretion, sell on the Grantee’s behalf a whole number of Shares from
those Shares issuable to the Grantee as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation.  Such Shares will be sold on the day such Tax
Withholding Obligation arises (e.g., a vesting date) or as soon thereafter as
practicable.  The Grantee will be responsible for all broker’s fees and other
costs of sale, and the Grantee agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale.  To the
extent the proceeds of such sale exceed the Grantee’s minimum Tax Withholding
Obligation, the Company agrees to pay such excess in cash to the Grantee.  The
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described above.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           By Check, Wire Transfer or Other Means. At any time not less
than five (5) business days (or such fewer number of business days as determined
by the Administrator) before any Tax Withholding Obligation arises (e.g., a
vesting date), the Grantee may elect to satisfy the Grantee’s Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation by (x) wire transfer to
such account as the Company may direct, (y) delivery of a certified check
payable to the Company, or (z) such other means as specified from time to time
by the Administrator.
 
Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.
 
6.           Entire Agreement; Severability; Blue Pencil.  The Notice, the Plan
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the
Grantee.  Should any provision of the Notice, the Plan or the Agreement be
determined to be illegal or unenforceable, only such provision or provisions
shall be invalid and will not invalidate the remaining provisions.  The other
provisions shall remain effective and shall remain enforceable, and if possible,
the invalid term shall be revised, or a new valid term provided, to preserve the
original intent of the parties.  If any court determines that any of the
covenants and agreements, or any part thereof, is invalid or unenforceable
because of the duration or scope of such provision, such court shall have the
power to reduce the duration or scope of such provision, as the case may be,
and, in its reduced form, such provision shall then be enforceable to the
maximum extent permitted by applicable law.
 
7.           Governing Law.  These agreements are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties.
 
8.           Construction.  The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
10.         Arbitration.  The parties agree that any dispute, controversy or
claim, action, or proceeding arising out of or relating to the Notice, the Plan
or this Agreement, or arising out of Grantee’s employment with the Company or
otherwise concerning any rights, obligations or other aspects of such Grantee’s
employment relationship with respect to the Company or with respect to the
Notice, the Plan or this Agreement shall be brought exclusively through final
and binding arbitration. This Agreement is intended to apply to the resolution
of disputes that otherwise would be resolved in a court of law, and therefore
this Agreement requires all such disputes to be resolved only by an arbitrator
through final and binding arbitration and not by way of court or jury trial.
Such disputes include without limitation disputes arising out of or relating to
interpretation or application of this Agreement, including the arbitrability,
enforceability, revocability or validity of the Agreement or any portion of the
Agreement. The arbitration shall be held in the City and State where Grantee is
or was employed by the Company, and  shall be conducted before, and in
accordance with the rules then obtaining of, FINRA or, if FINRA declines to
arbitrate the matter, the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA.   This Agreement is
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. and evidences a
transaction involving commerce. Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration. A party may apply to a court of
competent jurisdiction for temporary or preliminary injunctive relief in
connection with an arbitrable controversy, but only upon the ground that the
award to which that party may be entitled may be rendered ineffectual without
such provisional relief. The Grantee shall keep confidential all matters
relating to, and all communications, whether oral, written or electronic, in
connection with any such arbitration proceedings.  Each party shall bear his,
her or its own legal fees, costs and expenses of any such arbitration
proceedings.  Regardless of any other terms of this Agreement, claims may be
brought before and remedies awarded by an administrative agency if applicable
law permits access to such an agency notwithstanding the existence of an
agreement to arbitrate. Disputes that may not be subject to predispute
arbitration agreements as provided by the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Public Law 111-203) are excluded from the coverage of
this Agreement. The parties irrevocably waive, to the fullest extent permitted
by law, any objection the party may have to the arbitration of any such claim,
controversy, action or proceeding before FINRA.  If any one or more provisions
of this Section 10 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable
 
11.         Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
 
7

--------------------------------------------------------------------------------

 
 
12.         Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or advisable.
 
END OF AGREEMENT
 
 
 
8